Citation Nr: 1233887	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of a collapsed right lung.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for residuals of a collapsed right lung.  The RO assigned an initial disability rating of 0 percent (noncompensable), effective October 30, 2006, the date of the Veteran's service connection claim.  The Veteran then perfected a timely appeal regarding the initial disability rating assigned for the service-connected residuals of a collapsed right lung.

In July 2012, the Veteran was afforded his requested Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in Waco, Texas (Travel Board hearing).  The transcript from the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

First, the Board observes that in an August 2006 VA treatment record, the Veteran's treating physician (Dr. J.S.) noted that the Veteran complained of episodic right sided chest pain "pleuritic in nature related to prior pneumothorax."  Dr. J.S. provided an assessment of recurrent pleurisy.  In a February 2007 VA examination report, the examiner (Dr. R.G.) reported that the claims file showed that the Veteran suffered a spontaneous pneumothorax in April 1977 on the right side and that symptoms resolved and no further problems were noted.  In October 1980, the Veteran was seen for chest pain with movement but the record did not indicate which side.  It was diagnosed as musculoskeletal not related to breathing.  Outpatient records showed that the Veteran complained of chest pain to his primary care physician who thought he had pleuritis probably related to previous pneumothorax.  The examiner provided a diagnosis of spontaneous pneumothorax in 1977 status post right chest tube thoracostomy with mild intermittent chest pain.  The examiner reiterated the primary care physician's findings and added that the Veteran's symptoms were "somewhat" atypical-intermittent, mostly present in the substernal area and not always worse with breathing, and there was no shortness of breath.  The examiner maintained that it was difficult for her to give an opinion given the nature of these symptoms; however, the intermittent chest pain that the Veteran had was at least as likely as not to be a result of the pneumothorax.  In an August 2007 VA examination report the examiner (Dr. G.S.) reported that it was not reasonable or expected that the remote pneumothorax was responsible for any effect on current lung function.  The Veteran's symptoms were of nonspecific chest pains which were fleeting, and were not even typical for pleuritic chest pain and they were even sometimes contralateral to the affected right side of the chest.  The examiner maintained that there were no symptoms or findings to suggest altered lung function relative to the remote, resolved pneumothorax.  In a November 2007 examination report the same examiner (Dr. G.S.) noted that the abnormality of the pulmonary function studies did not likely represent any effect from the remote pneumothorax.  The examiner maintained that there was no reasonable medical, physiological reason to attribute the abnormality seen on the PFTs with the remote resolved pneumothorax, in the absence of any identifiable pleural disease radiographically.  Therefore, the examiner's opinion was that the residual of the pneumothorax was as likely as not manifested as intermittent pleuritic pains, without any other objective findings of effects, specifically not on the pulmonary function tests.  

Thereafter, in a November 2007 rating decision, the RO granted service connection for residual, collapsed right lung and assigned a noncompensable evaluation based on a "medical opinion . . . stating [the Veteran's] current pleurisy [was] related to the pneumothorax in service" but "the pulmonary function test did not reveal any abnormalities due to [the] remote pneumothorax" and there were "[n]o other complications shown on examination due to [the Veteran's] remote right pneumothorax."  The Veteran's claim for a higher initial rating followed.  

In an August 2009 VA examination report the examiner (Dr. S.C.) found that it was less likely as not that the pleurisy was a neuralgia related to a pneumothorax.  The Veteran did not have an elevated sedimentation rate which might normally be used to actively rate an active process.  The chest x-ray did not show any abnormality at least in December 2008 except for maybe mild granuloma.  The examiner maintained that it was quite unusual for a recurrent pleurisy to be caused by a pneumothorax 30 years ago.  The Veteran had a history of smoking for 38 years and that might be related to his dyspnea, although his past pulmonary function tests only showed mild restrictive defect.  In a July 2011 VA examination report and addendum the same examiner (Dr. S.C.) reiterated the foregoing opinion.  The examiner then added that more recent pulmonary function testing revealed moderate obstructive defect and mild restrictive defect.  The examiner also reviewed a CAT scan of the chest which revealed small bilateral pleural effusions or pleural thickening and subaical blebs.  The examiner maintained that the pulmonary function defect in 2009 was not related to the 1977 spontaneous pneumothorax of the right lung.  The examiner indicated that it was more likely than not that the pulmonary function findings that affected both lungs were related to the Veteran's 30 years of smoking tobacco and not to a single sided pneumothorax that occurred over 30 years earlier.    

In sum, the August 2006 VA treating physician found the Veteran had episodic right sided chest pain pleuritic in nature related to the prior pneumothorax, the   February 2007 examiner found that the Veteran's intermittent chest pain was at least as likely as not the result of the pneumothorax, and the August/November 2007 examiner found that the residual of the pneumothorax was as likely as not manifested as intermittent pleuritic pains.  The August 2009/July 2011 VA examiner does not appear to specifically address whether any chest pain the Veteran experienced was due to the prior pneumothorax.  The VA examiners agreed that the Veteran's prior pneumothorax was not currently causing impairment in lung functioning but the 2007 VA examiners appeared to suggest that the complained of chest pain was separate from the lung defect.  The Board finds that the examination report should be returned to the August 2009/July 2011 VA examiner for a finding on whether in the opinion of the examiner, the Veteran's prior pneumothorax is manifested by chest pain.  In addition, the Board seeks an evaluation as to the severity of the chest pain and degree of functional impairment caused by the chest pain.  

Second, the Veteran's most recent, pertinent outpatient treatment records from the VA Medical Center (VAMCs) in Austin, Texas, and Temple, Texas, should also be obtained and added to the claims file.  At his July 2012 Board hearing, the Veteran testified that his only treatment was from VA, and that he had been recently treated by VA.  Upon remand, these VA records must be obtained.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Austin, Texas, and Temple, Texas, VAMCs that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, return the July 2011 VA examination report along with the claims file and a copy of this remand to the examiner for an addendum.  The Board recognizes that it is the examiner's opinion that the Veteran's residuals of a collapsed right lung do not cause impairment in lung functioning.  In light of the August 2006 VA treating physician, February 2007 VA examiner, and the August/November 2007 examiner findings, the examiner should provide an opinion on whether the Veteran's residuals of a collapsed right lung cause chest pain.  

Regardless of whether the examiner finds that residuals of a collapsed right lung cause chest pain, the Board seeks an evaluation of such symptoms.  In this regard, based on a review of the Veteran's complaints of chest pain documented throughout the claims file, the examiner is requested to provide an opinion on the severity of the chest pain and degree of functional impairment caused by the chest pain (e.g., minimal, mild, moderate, severe, etc.). The examiner should also provide an opinion concerning the impact of the Veteran's chest pain on his ability to work, to include whether it renders him unemployable.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  The examiner must provide a supporting rational for the opinion provided.  If it is determined that another examination is necessary such should be scheduled.

3.  After the above actions have been completed, readjudicate the Veteran's claim, including consideration of whether a referral for a determination on whether an assignment of a higher evaluation on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) is warranted.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


